DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-5, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over XIAO et al (US 2019/0394807 A1) in view of Babaei et al (US 2018/0279358, Provisional Application No. 62/474,944, filed on Mar. 22, 2017).


LU et al (US 2010/0281486 A1)
Zhang et al (US 2009/0323842 A1)
	Regarding claim 1, XIAO et al (US 2019/0394807 A1) discloses a method for configuring multiple common control channels (CCCHs) (see, the first common control channel and second common control channel created by the UE, wherein the first and second common control channels have different priorities, section 0077-0078, 0082) by a user equipment (UE) (fig. 15 to fig. 17, the UE which includes determining unit 1530 , channel creation unit 1610, selection unit and sending unit 1650) in a wireless communication system (fig. 1, wireless system that includes eNB and UE, section 0047-0048),  the method comprising: configuring (see, the first common control channel and second common control channel created by the UE, wherein the first and second common control channels have different priorities, section 0077-0078, 0082) by a user equipment (UE) (fig. 15 to fig. 17, the UE which includes determining unit , channel creation unit 1610, selection unit and sending unit 1650, the channel creating unit), by the UE, a first CCCH (see, first common control channel that is created by the UE, section 0077-0078, 0082) and a second CCCH (see, second common control channel that is created by the UE, section 0077-0078, 0082);  detecting, by the UE (see, the UE determines according to the priorities of the first and second common control channel whether to include SDUs of the  both first  and second common control channel in a random access message 3 (‘Msg3”), section 0078-0079, 0163-the MAC entity determines data to be sent), that data [[is available]] for the first CCCH and the second CCCH (see, SDUs for the first common control channel and second common control channel, section 0078, 0163-the MAC entity determines data to be sent);  constructing, by the UE (see, MAC sublayer of the UE constructing message 3-SDUs of the first  and second common control channel, section 0162-0163, 0077-0078), a media access control (MAC) protocol data unit (PDU) including the data (see, MAC sublayer of the UE constructing message 3-SDUs of the first  and second common control channel, section 0162-0163, 0077-0778), based on a priority of the first CCCH and a priority of the second CCCH (see, CCCH SDUs based on priorities of the  first common control channel, second common control channel, section 0140-0141, 0077-0078, 0082);  and transmitting, by the UE, the MAC PDU to a network (see, transmission of the  of the MAC SDUs of the first and second common control channel to the base station, section 0079, fig. 2, noted: the base station is part of the network).
	XIAO ‘807 discloses all the claim limitations but fails to explicitly teach: detecting the data available for first channel and second channel.

	However, Babaei et al (US 2018/0279358 A1) from a similar field of endeavor of endeavor discloses: detecting the data available for first and second channel (see, using the logical channel prioritization (LCP), data amount for a logical channel, section 0295, see, the UE, constructs/multiplexes data from a plurality of logical channels into a MAC PDU, wherein Logical Channel Prioritization (LCP) is used for the construction of a MAC PDU, section 0301, 0309, 0315 and  transmitting of the constructed MAC PDU to gNB/base station, section 0315, 0325-0326, 0329, 00339, section 0187-see, SDUs that are in a MAC PDU, 0295-The LCP procedure may determine the amount of data for logical channel).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the data of multiplexing from a plurality of logical channels, constructing of MAC PDU as taught by Babaei ‘358 into the method and UIE device for configuring and creating of common control channels and constructing of MAC CCCH SDUs of XIAO ‘807.  The motivation would have been to provide multiplexing of data into MAC PDU based on logical channel prioritization.
 
	Regarding claim 2, XIAO ‘807 discloses the method of claim 1, wherein the priority of the first CCCH is higher than the priority of the second CCCH in a logical channel prioritization (LCP) Procedure (see, the priority of the first common control channel is higher than that of the second common control channel, section 0077-0778, 0082, 0140-141-logical channel prioritization in relation to first and the second common control channels).
 	
		XIAO ‘807 discloses the priority of the first common control channel is higher than that of the second common control channel, logical channel prioritization that is associated with the common control channels (section 0140-0141, 0162-0164, 0166) but fails to explicitly teach: 
		Regarding claim 3, the method of claim 1, wherein the priority of the second CCCH is lower than a priority of a first set of MAC control elements (CEs) in a LCP procedure, and wherein the priority of the second CCCH is higher than a priority of a second set of MAC CEs in the LCP procedure.
 
Regarding claim 4, the method of claim 3, wherein the first set of MAC CEs includes at least one of a buffer status reporting (BSR) MAC CE or a power headroom reporting (PHR) MAC CE. 
	However, Babaei et al (US 2018/0279358 A1) from a similar field of endeavor of endeavor discloses:
	Regarding claim 3, the method of claim 1, wherein the priority of the second CCCH is lower than a priority of a first set of MAC control elements (CEs) in a LCP procedure (see, in the LCP, logical channel prioritization associated one or MAC elements in MAC sub-header in the MAC PDU,  the logical channel prioritization in a decreasing priority order (from the highest to the lowest or next highest), section 0187, 0295, 0309-0310), and wherein the priority of the second CCCH is higher than a priority of a second set of MAC CEs in the LCP procedure (see, second logical channels with prioritization with MAC elements, data from  one or more of the logical channels in decreasing priority order, section 0187, 0295, 0309).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the data of multiplexing from a plurality of logical channels, constructing of MAC PDU as taught by Babaei ‘358 into the method and UIE device for configuring and creating of common control channels and constructing of MAC CCCH SDUs of XIAO ‘807.  The motivation would have been to provide multiplexing of data into MAC PDU based on logical channel prioritization.
 
	Regarding claim 4, the method of claim 3, wherein the first set of MAC CEs includes at least one of a buffer status reporting (BSR) MAC CE or a power headroom reporting (PHR) MAC CE (see, BSR in relation to one  or more MAC CEs in the constructed MAC PDU, section 0187, 0327-328, 0368-power, 0345). 



	Regarding claim 5, XIAO ‘807 discloses the method, wherein the second CCCH is configured only for the UL (see, second common control channel configured for UL transmission, section 0140). 
 
	Regarding claim 10, XIAO ‘807 discloses the method of claim 1, wherein the configuring the first CCCH and the second CCCH is performed by a radio resource control (RRC) layer of the UE (see, the creating of the first  and second common control channels, then transmitting of the random access message 3 via RRC, section 0139-0140-RRC configuration, 0076-0079), and wherein the constructing the MAC PDU and the transmitting the MAC PDU is performed by a MAC sublayer of the UE (see, MAC sublayer of the UE constructing message 3-SDUs of the first  and second common control channel, section 0162-0163, 0077-0078). 
 
	Regarding claim 11, XIAO ‘807 discloses the method of claim 10, further comprising submitting, by the RRC layer of the UE, a system information (SI) request message to a lower layer of the UE over the second CCCH (see, the MAC entity which determines based on instruction, sends system request message on common control logical channels, section 0162-0164, noted: the system request message is lower than of the RRC message, section 0170-0172). 
 
	Regarding claim 12, XIAO ‘807 discloses the method of claim 11, further comprising transmitting, by the MAC sublayer of the UE, a random access preamble with a random access preamble identifier (RAPID) which is mapped to SI request (see, Random Access triggered by a MAC sublayer, transmitting of preamble sequence that is related to a system information request message with different priorities, section 0168-0170).
 
	Regarding claim 13, XIAO ‘807 discloses the method of claim 1, wherein the MAC PDU is included in MSG3 of a random access procedure (see, MAC SDUs in the CCCHs in a random access message (Msg3), section 0166, 0065).
 	Regarding claim 14, XIAO ‘807 discloses the method of claim 1, wherein the network is a gNB in a new radio access technology (NR) (fig. 1, NR wireless system that includes eNB and UE, section 0047-0048, 0062-5G-RAN).
 
Regarding claim 15, XIAO ‘807 discloses a user equipment (UE) (fig. 15 to fig. 17, the UE which includes determining unit 1530 , channel creation unit 1610, selection unit and sending unit 1650, section 0166-0178+) in a wireless communication system (fig. 1, wireless system that includes eNB and UE, section 0047-0048), the UE comprising: a memory (fig. 15 to fig. 17, sending units, channel creating unit, sending units which can implemented in circuits, DSPs, ASICs, computer-readable medium/RAM/memory, section 0182-0184);  a transceiver (fig. 15, sending unit of the UE which is connected to the detecting unit, channel creating unit);  and a processor (fig. 15 to fig. 17, sending units, channel creating unit, sending units which can implemented in circuits, DSPs, ASICs, computer-readable medium/RAM/memory, section 0182-0184), operably coupled to the memory and the transceiver (fig. 15 to fig. 17, sending units, channel creating unit, sending units which can implemented in circuits, DSPs, ASICs, computer-readable medium/RAM/memory, section 0182-0184), that: configures (see, the first common control channel and second common control channel created by the UE, wherein the first and second common control channels have different priorities, section 0077-0078, 0082)  a first common control channel (CCCH) (see, first common control channel that is created by the UE, section 0077-0078, 0082) and a second CCCH (see, second common control channel that is created by the UE, section 0077-0078, 0082);  detects (see, the UE determines according to the priorities of the first and second common control channel whether to include SDUs of the  both first  and second common control channel in a random access message 3 (‘Msg3”), section 0078-0079, 0163) that data for the first CCCH and the second CCCH (see, SDUs for the first common control channel and second common control channel, section 0078, 0163-the MAC entity determines data to be sent);  constructs (see, MAC sublayer of the UE constructing message 3-SDUs of the first  and second common control channel, section 0162-0163, 0077-0778) a media access control (MAC) protocol data unit (PDU) including the data (see, MAC sublayer of the UE constructing message 3-SDUs of the first  and second common control channel, section 0162-0163, 0077-0778), based on a priority of the first CCCH and a priority of the second CCCH (see, CCCH SDUs based on priorities of the  first common control channel, second common control channel, section 0140-0141, 0077-0078, 0082);  and controls the transceiver to transmit the MAC PDU to a network (see, transmission of the  of the MAC SDUs of the first and second common control channel to the base station, section 0079, 0166, noted: the units of a MAC PDU are SDUs). 
	XIAO ‘807 discloses all the claim limitations but fails to explicitly teach: detects the data available for first channel and second channel.

	However, Babaei et al (US 2018/0279358 A1) from a similar field of endeavor of endeavor discloses: detects the data available for first and second channel (see, using the logical channel prioritization (LCP), data amount for a logical channel, section 0295,-0296, see, the UE, constructs/multiplexes data from a plurality of logical channels into a MAC PDU, wherein Logical Channel Prioritization (LCP) is used for the construction of a MAC PDU, section 0301, 0309, 0315 and  transmitting of the constructed MAC PDU to gNB/base station, section 0315, 0325-0326, 0329, 00339, section 0187-see, SDUs that are in a MAC PDU, 0295-The LCP procedure may determine the amount of data for logical channel).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the data of multiplexing from a plurality of logical channels, constructing of MAC PDU as taught by Babaei ‘358 into the method and UIE device for configuring and creating of common control channels and constructing of MAC CCCH SDUs of XIAO ‘807.  The motivation would have been to provide multiplexing of data into MAC PDU based on logical channel prioritization.
Regarding claim 16, XIAO ‘807 discloses the method, wherein the UE is in communication with at least one of a mobile device, a network, and/or autonomous vehicles other than the UE (see, transmission of the  of the MAC SDUs of the first and second common control channel to the base station, section 0079, fig. 2).

Allowable Subject Matter
7.	Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the constructing the MAC PDU comprises: occupying, by the UE, a payload of the MAC PDU with a radio link control (RLC) PDU from the first CCCH;  occupying, by the UE, a header of the MAC PDU with a logical channel identifier (LCD) of the first CCCH;  and if there is a remaining part of the payload of the MAC PDU and data from the second CCCH can be included in the payload of the MAC PDU, occupying, by the UE, the remaining 
part of the payload of the MAC PDU with a RLC PDU from the second CCCH and a LCID of the second CCCH. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LOEHR et al (US 2019/0230667 A1) discloses methods and systems for efficiently constructing of MAC PDU using Logical Channel Prioritization (LCP), where a MAC PDU is 
LOEHR further teaches reporting Power Headroom in the MAC elements (section 0070) and MAC header in fields (section 0167).
Lu et al (US 2010/0281486 A1) teaches a multiplexing method and system for prioritized scheduling on different logical channels with decreasing order of priority (section 0011-0114, 0017, 0020, and 0078).  Lu discloses a calculated data amount that can be transmitted on each logical channel (section 0051, 0083-0086) and allocation of resources (section 0064, 0151-0249).

ZHANG et al (US 2009/0323842 A1) discloses MAC multiplexing method and apparatus of creating of MAC PDU from transport blocks (TBs) with logical channel prioritization (Section 0026-0029, 0030-0034, and 0037-0042).
Tsai et al (US 2018/0324641 A1) discloses creating of MAC PDU with logical channel prioritization in time transmission interval (TTI) (section 0386, 0389-0434).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CANDAL ELPENORD/Primary Examiner, Art Unit 2473